Citation Nr: 0428673	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  03-00 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) initial evaluation 
for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs


ATTORNEY FOR THE BOARD

A. Contreras, Law Clerk







INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted the veteran service 
connection for erectile dysfunction, evaluated as 
noncompensable.

In November 2002, the RO denied service connection for carpal 
tunnel syndrome and hypertension, both as secondary to the 
service connected type II diabetes mellitus.  The veteran did 
not perfect an appeal as to those issues.  Therefore these 
issues are not before the Board for appellate consideration 
at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

A review of the record reflects that the veteran was not 
adequately informed of his rights and the VA's obligations 
under the VCAA both in conjunction with the original claim 
for service connection and his current claim for an increased 
rating.  The August 2001 VCAA letter reference a claim for 
service connection for a disease not in issue.

The Board construes the statements from the veteran as 
raising the issue of entitlement to special monthly 
compensation on account of the loss of use of a creative 
organ.  The Board also finds this issue is intertwined with 
the issue in appellate status and must be adjudicated by the 
RO.  Harris v. Derwinski, 1 Vet.App. 180 (1991).  In view of 
the above the Board finds that additional development is 
warranted.

Accordingly, the case is REMANDED for the following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  The RO is requested to inform 
the veteran of the requirements and 
evidence necessary to establish his 
claims, to include what evidence the VA 
will obtain.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The RO should also 
inform the veteran to submit copies of 
any evidence pertinent to his claim in 
his possession which has not been 
previously submitted.  See also 38 C.F.R. 
§ 3.159 (2002); 

2.  Following any actions deemed 
appropriate by the RO, the RO is 
requested that adjudicate the issue of 
entitlement to special monthly 
compensation on account of the loss of 
use of a creative organ.  If the claim is 
denied, the RO should provide to the 
veteran notification of that denial and 
the veteran's appellate rights.  The RO 
is informed that this issue is not before 
the Board for appellate consideration 
until timely perfected.

3.  Thereafter, the RO should 
readjudicate the veteran's claim. If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




